13 N.Y.3d 931 (2010)
895 N.Y.S.2d 308
2010 NY Slip Op 365
LARRY C. HOLLY et al., Respondents,
v.
COUNTY OF CHAUTAUQUA et al., Appellants.
No. 61 SSM 58.
Court of Appeals of New York.
Decided January 19, 2010.
*932 Hodgson Russ LLP, Buffalo (Ryan K. Cummings of counsel), for appellants.
Lipsitz Green Scime Cambria LLP, Buffalo (John A. Collins of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and plaintiffs' motion for partial summary judgment as to liability on their Labor Law § 240 (1) claim denied. The certified question should be answered in the negative.
While we agree with the Appellate Division that there are no questions of fact regarding proximate cause, triable issues of fact do exist as to whether the scaffolding defendants supplied provided proper protection under Labor Law § 240 (1) (see Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 288 [2003]; Davis v Brunswick, 52 AD3d 1231, 1232 [4th Dept 2008]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, etc.